


117 HR 1108 IH: Head Start for Our Future Act
U.S. House of Representatives
2021-02-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 1108
IN THE HOUSE OF REPRESENTATIVES

February 18, 2021
Mr. Castro of Texas (for himself, Mr. Moolenaar, Ms. Spanberger, and Mr. Cole) introduced the following bill; which was referred to the Committee on Education and Labor

A BILL
To amend the Higher Education Act of 1965 to include child development and early learning as community services under the Federal work-study program.


1.Short titleThis Act may be cited as the Head Start for Our Future Act.  2.Child development and early learning community servicesSection 441(c)(1) of the Higher Education Act of 1965 (20 U.S.C. 1087–51(c)(1)) is amended by striking literacy training and inserting child development and early learning (including Head Start programs and Early Head Start programs carried out under the Head Start Act (42 U.S.C. 9831 et seq.)), literacy training.

